Name: Council Decision (EU) 2017/435 of 28 February 2017 on the conclusion of the Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005
 Type: Decision
 Subject Matter: economic geography;  international affairs;  European construction
 Date Published: 2017-03-14

 14.3.2017 EN Official Journal of the European Union L 67/31 COUNCIL DECISION (EU) 2017/435 of 28 February 2017 on the conclusion of the Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(6), second subparagraph, point (a), thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 23 February 2009, the Council authorised the Commission to open negotiations, on behalf of the Union and its Member States, with view to amending, for the second time, the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (2), as first amended in Luxembourg on 25 June 2005 (3) (the Cotonou Agreement). (2) In accordance with Council Decision 2010/648/EU (4), the Agreement amending for the second time the Cotonou Agreement (the Agreement) was signed by the Parties on 22 June 2010 at the ACP-EU Council of Ministers held in Ouagadougou, subject to its conclusion at a later date. (3) In accordance with Decision No 2/2010 of the ACP-EU Council of Ministers (5), the Agreement has been provisionally applied as from 31 October 2010. (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (6), is hereby approved on behalf of the European Union. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to deposit the instrument of approval as provided for in Article 93 of the Cotonou Agreement, in order to express the consent of the Union to be bound. Article 3 This Decision shall enter into force on the day of its adoption. It shall be published in the Official Journal of the European Union. Done at Brussels, 28 February 2017. For the Council The President J. HERRERA (1) OJ C 65, 19.2.2016, p. 257. (2) OJ L 317, 15.12.2000, p. 3. (3) OJ L 209, 11.8.2005, p. 27. (4) Council Decision 2010/648/EU of 14 May 2010 on the signing, on behalf of the European Union, of the Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (OJ L 287, 4.11.2010, p. 1). (5) Decision No 2/2010 of the ACP-EU Council of Ministers of 21 June 2010 on transitional measures applicable from the date of signing to the date of entry into force of the Agreement amending for the second time the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000, as first amended in Luxembourg on 25 June 2005 (OJ L 287, 4.11.2010, p. 68). (6) The Agreement, together with the declarations attached to the Final Act, have been published in OJ L 287, 4.11.2010, p. 3.